El Juez Asociado Señok Wole,
emitió la opinión del tribunal.
Rafael San Millón, qnien fné testigo en el juicio anterior de este caso, al ser presentado como tal no recordó los hechos, o más bien las conversaciones sobre qne él había declarado anteriormente. Se le permitió refrescar sn memoria mediante la lectura de las notas taquigráficas del primer juicio. Después declaró en el examen directo como sigue: “Ahora después que he leído las notas taquigráficas que se me han mostrado, yo recuerdo,” y procedió a relatar de una supuesta admisión del demandante. En la repregunta el testigo dijo que de su lectura él deducía lo que había declarado anteriormente. Se le preguntó en efecto si ahora recordaba lo que había sucedido o si era porque había leído el récord. Contestó en una forma ambigua. A •preguntas de la corte dijo otra vez que ■ él deducía lo que acababa de decir de lo que había leído. Repetidas veces dijo que él deducía la verdad de lo que había leído; que si *184no hubiera leído el récord le hubiera sido difícil expresar lo que había sucedido. Se le preguntó qué quería decir con la palabra “deducir” y contestó: “Llegar a la conclusión a que hemos llegado. Yo ^deduzco después de leer eso (el récord, taquigráfico) que lo ocurrido allí fué eso.” El ape-lado sugiere que el testigo también dijo: “Indudablemente que una declaración que prestó en aquel momento, que tenía mi mente fresca de los acontecimientos que habían ocurrido fué la verdad de los hechos.” El demandante y apelante entonces pidió que se eliminara la declaración del testigo y la corte negó la moción, a lo cual el demandante tomó excep-ción, señalándolo ahora como error.
El caso de Putnam v. United States, 162 U. S. 686 es la base principal del apelante. Después de refrescar la memo-ria de un testigo debió ser su memoria la que hablaba, se-gún resolvió la corte en aquel entonces; así como también que el memorándum presentado debió haber sido práctica-mente contemporáneo con los hechos, siendo cuatro meses demasiado tiempo. En el presente caso el récord taquigrá-fico fué preparado aún más de cuatro meses después de ocu-rridos los hechos o de celebrarse las conversaciones sobre que el testigo declaraba. Si el caso citado es aplicable no hay duda alguna que ambas contenciones son correctas.
El apelado en contestación a este señalamiento de error, cita el artículo 154 de la Ley de Evidencia, como sigue:
“Art. 154. — A un testigo le es permitido refrescar la memoria respecto a un hecho, con cualquiera cosa que hubiere escrito él mismo o bajo su. dirección, al tiempo de ocurrir el hecho, o inmediatamente después, o en cualquiera época en que lo tenía presente en la me-moria y sabía que estaba correctamente consignado en el escrito. Pero en este caso, deberá exhibirse el escrito, pudiendo la parte con-traria examinarlo, repreguntar al testigo acerca de él, si así lo de-seare, y leerlo al tribunal o jurado. Así también podrá un testigo declarar con referencia a dicho escrito, aún cuando no recordare los hechos en cuestión, pero tal evidencia deberá admitirse con cautela.”
Excepto que el lenguaje sólo se refiere a un memorán-*185dum hecho por un testigo o bajo su dirección y no textual-mente a testimonio anterior, nuestra ley escrita es una con-testación directa a las contenciones del apelante. California, y Puerto Rico siguiendo a dicho estado, ha cambiado la regla del derecho común envuelta en la cita de la Corte Su-prema de los Estados Unidos.
 El apelante, un poco tarde, nos parece, también pone en tela de juicio si la prueba en un juicio anterior puede ser usada para refrescar la memoria de un testigo. No parece que en el juicio la moción de eliminación fuera basada en este fundamento. La objeción si es válida, pudo haber sido hecha oportunamente .cuando el supuesto memorándum fué primeramente presentado y por consiguiente hubo una re-nuncia.
No obstante, en California se ha resuelto que las notas taquigráficas de un juicio anterior deben considerarse que se toman “bajo la dirección del testigo.” People v. McFarlane, 138 Cal. 481, 488; People v. Durrant, 116 Cal. 179, 213. Como nuestra Ley de Evidencia fué tomada de California y la interpretación dada por sus cortes encuentra nuestra aprobación, seguiremos las decisiones de aquel es-tado.
El tercer señalamiento se refiere a la negativa de la corte a admitir ciertas supuestas “declaraciones en beneficio propio,” (self-serving testimony). La1 teoría del demandante fué que el demandado' había convenido en comprar las existencias de una tienda para ser traspasadas a Suárez. En otras palabras, que el demandado compraba para beneficio de otro. La teoría del demandado fué que él meramente había convenido en hacerse responsable por $3,000 si la madre política de Suárez se hacía responsable por una suma similar y que cuando ella se negó él también retiró su oferta. Suárez, como testigo del demandante había declarado que Cortés, el demandado, le había dicho a Muñiz que él retiraba su oferta. Entonces, cuando el testigo se *186preparaba para declarar lo que había dicho Muñiz en con-testación, el demandado se opuso y su objeción fué sostenida.
El apelado llama nuestra atención al caso de Hausman v. Hausling, 78 Cal. 283, 286 (20 Pac. 570), en el cual se re-solvió que a un litigante no se le permitía fortalecer su caso con sus propias manifestaciones, bien sean escritas o verbales. Los casos corrientes en que se excluyen declara-ciones de esta clase, surgen generalmente en ausencia de una de las partes. La teoría era que Muñiz con su silen-cio parecía haber consentido a las manifestaciones de Cortés de retirar su oferta; pero según los hechos que tene-mos a la vista, no podemos ver que tal silencio significara algo parecido a un abandono por parte de Muñiz de su ale-gación de que Cortés había convenido en comprar para Suárez. Además, la defensa no era que Cortés había retirado su oferta de compra, sino que nunca había hecho tal oferta. El informe de lo que Muñiz pudiera haber dicho no tiende ni a probar la reclamación de Muñiz ni a dejar de probar la defensa de Cortés, y la declaración parecería caer dentro de la regla sentada por el caso de California.
Sin embargo, si tuviéramos mayores dudas y se nos mos-traran casos en que tal prueba fuera admisible, todavía nos sentiríamos obligados a sostener la actuación de la corte. El demandante entonces debió haber dicho a la corte lo que se proponía demostrar con la declaración del testigo, de modo que hubiera una oportunidad de juzgar la admisibili-dad de la declaración propuesta. Se tomó excepción, sin poner a la corte en una situación apropiada. No encontra-mos que haya habido error o perjuicio. Para demostrar la teoría de la falta de perjuicio, se permitió posteriormente que el testigo declarara que Muñiz protestó por la razón de que él le había entregado el establecimiento al testigo. De modo que ni en los autos ni en el alegato del apelante apa-rece indicación o teoría alguna que demuestre que hubo per-juicio contra el demandante.
*187El segundo y cuarto señalamientos ele error pueden ser considerados conjuntamente. Se refieren a la prueba y su apreciación por la corte. Este es uno de los muchos casos en que si la corte hubiera, resuelto el caso a favor del de-mandante, quizás no hubiéramos podido declarar que come-tió error. En la vista anterior de este caso indicamos algo sobre este particular. Hubo bastante prueba tendente a demostrar que Cortés convino en comprar el establecimiento para Suárez, y que Muñiz entregó el establecimiento a Suá-rez en virtud de las promesas hechas por Cortés. También hubo prueba tendente a demostrar que se practicó un in-ventario de las existencias, que Cortés estuvo presente, y que tenía conocimiento de todo lo concerniente al inventario. Hubo por lo menos tres testigos, incluyendo dos de las par-tes principales, que declararon que Cortés convino en com-prar los efectos de Muñiz para Suárez, y que Muñiz permi-tió que Suárez los tomara debido a las promesas de Cortés. Por otra parte, Cortés niega todas estas manifestaciones, y su declaración corroborada por las de otros testigos, fué creída por la corte. Esta estimó que la actitud actual del demandante era totalmente inconsistente con la actitud asu-mida por él al radicar su demanda original, y que tenía en-tero conocimiento de la naturaleza de dicha demanda original, o sea, que Cortés convino en servirle de fiador a Suarez. Esta relación de hechos fué traída a luz por las decla-raciones de San Millán, Marshal de la corte, y por Miranda, el abogado en el pleito original. Generalmente, y en particular de sus declaraciones, la corte estimó que Cortés nunca había convenido en comprar los efectos para Suárez. ■ La corte también sugirió que probablemente fuera el artículo 440 del Código de Comercio el que hizo cambiar al deman-dante de actitud, ya que de acuerdo con dicho artículo se exige que el contrato de fianza conste por escrito.
Durante la presentación de la evidencia, y especialmente cuando Suárez estaba declarando, se le preguntó qué benefi-*188cios derivaría Cortés al efectuarse la venta a Suárez. Evi-dentemente ningunos. Desde luego, si se indujo a Muñiz a liacer entrega a Suárez debido a las promesas de Cortés, la falta de beneficio a éste apenas tendría importancia. Sin embargo, tal falta de beneficio era también una cuestión que debió ser apreciada por la corte. Hay alguna probabilidad de que Cortés dió algunos pasos para ayudar a Suárez, a quien él también había ayudado antes, pero en vista de las conclusiones a que llegó la corte, no hallamos lo suficiente en los autos que nos haga llegar a una conclusión distinta, por lo que la sentencia debe ser confirmada.